Case 3:19-cv-00213-HTW-LRA Document 1 Filed 03/29/19 Page 1 of 7




                                                       3:19-cv-213 HTW-LRA
Case 3:19-cv-00213-HTW-LRA Document 1 Filed 03/29/19 Page 2 of 7
Case 3:19-cv-00213-HTW-LRA Document 1 Filed 03/29/19 Page 3 of 7
Case 3:19-cv-00213-HTW-LRA Document 1 Filed 03/29/19 Page 4 of 7
Case 3:19-cv-00213-HTW-LRA Document 1 Filed 03/29/19 Page 5 of 7
Case 3:19-cv-00213-HTW-LRA Document 1 Filed 03/29/19 Page 6 of 7
Case 3:19-cv-00213-HTW-LRA Document 1 Filed 03/29/19 Page 7 of 7
